Citation Nr: 0839050	
Decision Date: 11/13/08    Archive Date: 11/20/08

DOCKET NO.  06-02 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim for entitlement to service 
connection for a low back disability. 

2.  Whether new and material evidence has been received 
sufficient to reopen a claim for entitlement to service 
connection for tinnitus.  

3.  Entitlement to an effective date prior to March 25, 1996 
for the grant of service connection for post-traumatic stress 
disorder (PTSD).   


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel
INTRODUCTION

The veteran served on active duty from May 1978 to May 1981.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Roanoke, Virginia, Department of Veterans 
Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  Service connection for a low back disability and tinnitus 
was last denied in a September 1997 rating decision.  It was 
held that the evidence did not demonstrate a chronic low back 
disability with origins in service and that there was no 
evidence that tinnitus was incurred in service.  The veteran 
filed a notice of disagreement regarding these issues and 
perfected an appeal.  In March 2005, the veteran submitted a 
statement withdrawing his appeal concerning low back 
disability and tinnitus.  In May 2005, the Board dismissed 
the claims for entitlement to service connection for a low 
back disability and tinnitus.  The September 1997 rating 
decision is final.  

2.  The evidence added to the record since the last final 
denials of entitlement to service connection for a low back 
disability and tinnitus is cumulative and redundant and does 
not raise a reasonable possibility of substantiating the 
veteran's claims for service connection.

3.  In an October 7, 1988 decision the Board denied service 
connection for PTSD.

4.  On March 25, 1996, VA received the veteran's claim to 
reopen his previously denied claim for entitlement to service 
connection for PTSD.

5.  There was no informal claim, formal claim, or written 
intent to file a claim for service connection for PTSD after 
the October 7, 1988 denial by the Board and prior to the 
March 25, 1996 claim for service connection.  

CONCLUSIONS OF LAW

1.  A September 1997 rating decision denying the veteran's 
claims for entitlement to service connection for a low back 
disability and tinnitus is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.201, 20.204, 20.302 (2008).

2.  New and material evidence to reopen the veteran's claim 
for entitlement to service connection for a low back 
disability has not been received since the last final denial.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2008).

3.  New and material evidence to reopen the veteran's claim 
for entitlement to service connection for tinnitus has not 
been received since the last final denial.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2008).

4.  The legal criteria for an effective date prior to March 
25, 1996, for the grant of service connection for PTSD, have 
not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.151, 3.155, 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
I.  Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2007)) imposes obligations on VA in terms of its duty 
to notify and assist claimants.  When VA receives a complete 
or substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; 
and, (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

The Board notes that on April 30, 2008, VA amended its 
regulations governing its duty to provide a claimant with 
notice of the information and evidence necessary to 
substantiate a claim.  See 73 Fed. Reg. 23,353 (Apr. 30, 
2008).  Importantly, the third sentence of 38 C.F.R. 
§ 3.159(b)(1), which stated that "VA will also request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim," was removed.  This 
amendment applies to all applications for benefits pending 
before VA on, or filed after, May 30, 2008.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
U.S. Court of Appeals for Veterans Claims (Court) held that, 
upon receipt of an application for a service-connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  

In this case, proper notice as to the claims on appeal was 
not provided prior to the initial AOJ decisions.  In Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), cert. granted, 
76 U.S.L.W. 3529 (U.S. June 16, 2008) (No. 07-1209), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that any error by VA in providing the 
notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) is presumed prejudicial, and that once an error 
is identified as to any of the four notice elements the 
burden shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  The Federal Circuit stated 
that requiring an appellant to demonstrate prejudice as a 
result of any notice error is inconsistent with the purposes 
of both the VCAA and VA's uniquely pro-claimant benefits 
system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37, 49 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim . . 
. served to render any pre-adjudicatory section 5103(a) 
notice error non-prejudicial."  Vazquez-Flores, 22 Vet. App. 
at 46.  

Considering the effective date claim, the duty to notify was 
not satisfied prior to the initial unfavorable decision on 
the claim by the AOJ.  Under such circumstances, VA's duty to 
notify may not be "satisfied by various post-decisional 
communications from which a claimant might have been able to 
infer what evidence the VA found lacking in the claimant's 
presentation."  Rather, such notice errors may instead be 
cured by issuance of a fully compliant notice, followed by 
readjudication of the claim.  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (where notice was not provided 
prior to the AOJ's initial adjudication, this timing problem 
can be cured by the Board remanding for the issuance of a 
VCAA notice followed by readjudication of the claim by the 
AOJ) see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as an SOC or 
SSOC, is sufficient to cure a timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision by way of letters sent 
to the veteran in November 2003 and March 2006 that fully 
addressed all three notice elements.  The November 2003 
letter informed the veteran of what evidence was required to 
substantiate a claim for service connection (for PTSD, a low 
back disability and tinnitus) and of his and VA's respective 
duties for obtaining evidence.  The March 2006 letter 
provided proper notice regarding the assignment of effective 
dates as well as notice regarding degrees of disability.  
Although the later letter was not sent before the initial AOJ 
decision in this matter, the Board finds that this error was 
not prejudicial to the veteran because the actions taken by 
VA after providing the notice have essentially cured the 
error in the timing of notice.  Not only has the veteran been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim and given ample time to 
respond, but the AOJ also readjudicated the case by way of a 
supplemental statement of the case issued in July 2006 after 
the notice was provided.  Moreover, the veteran has shown 
actual knowledge of what is needed to substantiate a claim 
for an earlier effective date.  For example, he has 
continuously argued that the proper effective date for the 
award of service connection for PTSD is the day after he 
separated from service because he filed a claim within the 
first year after his separation.  

Specific to requests to reopen, the claimant must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, 
a notice letter provided to the veteran in July 2005 included 
the criteria for reopening a previously denied claim and 
information concerning why the claims were previously denied; 
however, the letter did not contain the criteria for 
establishing service connection.  

Given the evidence of record, the Board finds that notice 
error did not affect the essential fairness of the 
adjudication.  Statements made by the veteran and his 
representative show actual knowledge of what is needed to 
substantiate his claims for service connection.  For example, 
in a September 2008 informal hearing presentation the 
veteran's representative sums up the veteran's position in 
terms addressing the elements of service connection and makes 
reference to 38 C.F.R. § 3.303, the regulation dealing with 
principles relating to service connection.  The veteran on 
numerous occasions has relayed his belief that he has a 
current low back disability and tinnitus that began as a 
result of incidents in service; specifically a fall while 
completing the "slide for life" and an incident where a 
booby trap simulator exploded in his hand.  Statements such 
as these show actual knowledge of what is needed to 
substantiate the claims.  

The Board also notes that the veteran has filed numerous 
claims for service connection and has been provided proper 
notice regarding substantiating claims for service connection 
related to some of those claims.  In fact, the veteran was 
provided such notice for previously denied claims for 
entitlement to service connection for a low back disability 
and tinnitus.  The Board is aware that the notice for other 
claims is not sufficient notice for the underlying claims, 
and simply points this out as it indicates that the veteran 
knows what is needed to substantiate a claim for service 
connection.  Service connection is currently in effect for 
four disabilities.  The veteran was also provided the 
regulations pertinent to claims for service connection in the 
July 2006 statement of the case, although the case has not 
been readjudicated since that time.  Again, this does not 
constitute proper notice but does show that the veteran was 
provided information regarding substantiating claims for 
service connection during the course of the present appeal.  

While the veteran was not given proper notice, for all the 
reasons above the Board finds that the essential fairness of 
the adjudication has not been affected by such errors and the 
Board can consider the claim on the merits.  See Sanders, 487 
F.3d 881.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has of record statements from the 
veteran, his family, and his past and present 
representatives, "buddy statements", hearing transcripts, 
private medical records, Social Security Administration 
records, VA treatment records, service personnel records, and 
service treatment records.  There is no indication that any 
other treatment records exist that should be requested, or 
that any pertinent evidence has not been received.  VA 
examinations are not necessary for the veteran's claims to 
reopen as new and material evidence has not been received.  
See 38 C.F.R. § 3.159(c)(4).  Likewise, no examination is 
needed for the veteran's effective date claim as it would not 
aid in deciding the proper effective date.    

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify and the duty to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.159(b), 20.1102 (2008); 
Pelegrini, 18 Vet. App. 112; Quartuccio, 16 Vet. App. 183; 
Dingess, 19 Vet. App. 473.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the claimant.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See 
Dingess/Hartman, 19 Vet. App. 473; see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. New & Material Evidence

The Board, in the first instance, must rule on the matter of 
reopening a claim.  The Board has a jurisdictional 
responsibility to consider whether it is proper for a claim 
to be reopened.  Jackson v. Principi, 265 F.3d 1366 at 1369 
(Fed. Cir. 2001) and Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Evans, 
the Court indicated that the newly presented evidence need 
not be probative of all the elements required to award the 
claim, but need only tend to prove each element that was a 
specified basis for the last disallowance.  Id. at 284.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2008).  Service connection for a "chronic disease," such 
as arthritis, may be granted if manifest to a compensable 
degree within one year of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp 
2007); 38 C.F.R. §§ 3.307, 3.309 (2008).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

The veteran asserts that he has a low back disability and 
tinnitus as a result of his active military service in the 
United States Marine Corps.  He contends that he has a 
continuing back disability that began when he injured himself 
on the "slide for life" and that he has had a ringing in 
his ears since a booby trap simulator exploded in his hand.     

The veteran has filed multiple claims for service connection 
for a low back disability and tinnitus.  Most recently, in 
March 1996, the veteran filed a claim to reopen a previously 
denied claim for entitlement to service connection for a low 
back disability, and in February 1997, he filed a claim for 
entitlement to service connection for ringing in his ears.  
These claims were denied in a September 1997 rating decision.  
It was held that the evidence did not demonstrate a chronic 
low back disability with origins in service and that there 
was no evidence that tinnitus was incurred in service.  The 
veteran disagreed with this decision and perfected an appeal.  
However, in a March 2005 signed statement the veteran 
withdrew his appeal concerning his low back disability and 
tinnitus.  In May 2005 the Board dismissed the appeal related 
to service connection for a low back disability and tinnitus.  

The Board notes that on April 25, 2005 a letter from the 
veteran was received that relayed that he did not wish to 
withdraw his appeal regarding his low back disability and 
tinnitus.  In this regard, a withdrawal of an appeal is 
deemed a withdrawal of the Notice of Disagreement and, if 
filed, the Substantive Appeal, as to all issues to which the 
withdrawal applies.  38 C.F.R. § 20.204(c).  Withdrawal does 
not preclude filing a new Notice of Disagreement and, after a 
Statement of the Case is issued, a new Substantive Appeal, as 
to any issue withdrawn, provided such filings would be timely 
if the appeal withdrawn had never been filed.  Id.  In this 
case, the veteran's April 25, 2005 submission was not timely 
as a Notice of Disagreement.  Accordingly, the September 1997 
rating decision is final.  See 38 C.F.R. §§ 20.201, 20.302.  
It is also noted that additional evidence was obtained after 
the September 1997 rating decision but before the veteran 
withdrew his appeal.  This evidence is considered as having 
been filed in connection with the claim which led to the 
September 1997 rating decision.  See 38 C.F.R. § 3.156(b).  

Since the last final denial on the veteran's claims for 
service connection for a low back disability and tinnitus, 
the veteran has submitted some duplicative evidence, such as 
a September 1982 VA consultation report; evidence regarding 
his receipt of Social Security Benefits; a September 2001 
letter from Dr. K.A.H.; and an October 2001 Statement in 
Support of Claim, signed by the veteran but apparently 
composed by his representative at that time.  The veteran has 
also submitted correspondence from VA sent to him and Members 
of Congress prior to the current claim and correspondence 
sent by him and his representative to VA prior to his current 
claim.  All of this evidence is not considered new as it was 
of record at the time of the last final denial.  

Also received since the last final denial are numerous 
statements from the veteran, statements from the veteran's 
representative, inquiries from Members of Congress made on 
the veteran's behalf, and current VA treatment records.  
While some of this evidence is new as it was not previously 
on file, it is not material.  The veteran's multiple 
statements, as well as his representative's statements, are 
similar to those of record at the time of the last final 
denial.  The Congressional inquiries do not contain any 
information not previously considered.  The current VA 
treatment records show a current low back disability but do 
not show a current chronic low back disability with origins 
in service or that tinnitus was incurred in service.  Thus, 
these records are not material.        

In a February 2006 statement the veteran references remarks 
made by a VA examiner in January 2005 referencing microfiche 
contained in the veteran's claims file.  Specifically, the 
examiner stated that there was "a number of microfiche in 
[the veteran's] file that the examiner was unable to read."  
The examiner also noted "a number of records in [the 
veteran's] claims file from military service that were 
extremely difficult to read, some of which involved this AWOL 
incident apparently."  To the extent the veteran is 
expressing a belief that the microfiche may represent, 
essentially, unprocessed "new" evidence as it was not 
readable by the examiner, the Board notes that the hard to 
read records are most likely the print outs of the microfiche 
record that are contained in the veteran's claims file.  In 
any event, the microfiche record was printed out, is part of 
the veteran's claims file, and is not new in that it was 
considered at the time of the last final denial.  

The veteran has also on many occasions referenced an October 
2001 Statement in Support of Claim, signed by him but 
apparently composed by his representative at that time, Ms. 
S.N.  The Board recognizes that the October 2001 submission 
states that service medical records show that the veteran 
complained of ringing in his ears after a simulator booby 
trap went off in his hand, and that after an incident on the 
"slide for life" the veteran suffered "extensive injuries" 
to his lower spine and had "immediate complaints of lower 
back pain."  However, the veteran's service treatment 
records do not contain any such notations.  

Records made shortly after the veteran had a simulator booby 
trap go off in his hand show complaints related to hand 
lacerations.  There is no mention of any ringing in the ears.  
A treatment report made 5 days after the booby trap simulator 
incident relays that the veteran complained of no hearing in 
his left ear for 3 days.  The noted history states that the 
veteran was treated for blocked ear canal for 2 days with 
Cerumenex and irrigation of the ear canal with warm water.  
Objectively, the left ear canal was blocked by ear wax.  The 
veteran reported ear pain and that one morning about a week 
prior he had blood discharge from the left ear.  The 
assessment at that time was possible infection of left ear 
blocked by ear wax.  This report does not mention ringing of 
the ears or any ear problems as a result of the booby trap 
simulator.  In fact, the report suggests that the problems, 
namely blood discharge, began prior to that incident.  
Likewise, the treatment records made shortly after the 
"slide for life" incident show that the veteran complained 
of pain to right side of chest after he was struck by the end 
of the cable on the right side of the chest on the slide for 
life.  Objective findings were only related to the ribs.  The 
assessment was mild to moderate trauma to the right medial 
and lower rib cage.  X-rays taken to rule out fracture were 
reportedly negative.  The reports do not show any "immediate 
complaints of lower back pain" or "extensive injuries" to 
the lower spine.  The October 2001 submission is not new and 
the Board is essentially discussing this document for the 
benefit of the veteran.  

The veteran has also stated that Ms. S.N. has records showing 
that his low back disability and tinnitus happened during 
service.  Ms. S.N. was contacted by VA and asked to submit 
any such evidence.  In an August 2006 response to VA's query, 
Ms. S.N., who at that time did not represent the veteran, 
stated that after a careful review of the veteran's file 
"there are no service records."  

The new evidence received after the last final denial is all 
cumulative and redundant of the evidence of record at the 
time of the last final denial and cannot constitute new and 
material evidence.  See 38 C.F.R. § 3.156(a).  None of the 
evidence received since the last final denial cures the 
defect of the lack of competent evidence of a chronic low 
back disability with origins in service, or that tinnitus was 
incurred in service.  Thus, the evidence received cannot 
constitute new and material evidence.  See Cox v. Brown, 
5 Vet. App. 95, 99 (1993).

Therefore, based upon the above reasons, the Board finds that 
the evidence associated with the claims file since the last 
final denial is cumulative and redundant of evidence of 
record at the time of the last final denial and does not 
raise a reasonable possibility of substantiating the claims.  
See 38 C.F.R. § 3.156(a).  Accordingly, the application to 
reopen such claims is denied.

III. Earlier Effective Date

The veteran asserts that the effective date of the award of 
service connection for PTSD should be the day after he 
separated from service as he filed a claim for entitlement to 
service connection for a nervous disorder within one year 
after his separation from service.  

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award based on a claim for service connection and a claim 
reopened after final adjudication "shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor."  
38 U.S.C.A. § 5110(a).  The implementing regulation provides 
that, with a claim for service connection, the effective date 
of an award will be (1) the day following separation from 
active service or the date entitlement arose if the claim is 
received within one year after separation from service or (2) 
the date of receipt of claim or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2)(i).  When a 
claim for service connection is reopened and granted based on 
new and material evidence received after final disallowance 
(other than service department records), the proper effective 
date is the date of receipt of new claim or date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(q)(2).

A "claim-application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement, to a 
benefit.  38 C.F.R. § 3.1(p) (2008).  Under 38 C.F.R. 
§ 3.155(a), the veteran or a representative of the veteran 
can file an informal claim by communicating an intent to 
apply for one or more VA benefits.  See also 38 C.F.R. 
§ 3.1(p).  The benefit sought must be identified, see 
Stewart v. Brown, 10 Vet. App. 15, 18 (1997), but need not be 
specific, see Servello v. Derwinski, 3 Vet. App. 196, 199 
(1992). 

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

After a careful review of the evidence, the Board finds that 
the preponderance of such evidence is against a finding that 
an effective date earlier than March 25, 1996, for the award 
of service connection for PTSD is warranted.  The veteran has 
filed numerous claims for service connection for psychiatric 
disorders.  The Board recognizes that the veteran filed his 
first claim for his "nerves" in May 1982, within one year 
after his separation from service.  However, that claim and 
multiple others were denied and the denials are final.  In 
fact, service connection for PTSD was denied twice by the 
Board, first in August 1983 and then again in October 1988.  

Prior to the underlying claim resulting in a grant of service 
connection for PTSD, the last time the veteran's claim for 
service connection for PTSD was finally denied was in October 
1988 when it was denied by the Board.  The Board notes that 
in October 1988 a decision by the Board was considered a 
final decision as there was no higher review of Board 
decisions at that time.  The Court that now reviews Board 
decisions was created under Article I of the U.S. 
Constitution by the Veterans' Judicial Review Act on November 
18, 1988.  Pub. L. No. 100-687, 102 Stat. 4105 (1988).  At 
that time it was decided that the section of the United 
States Code relevant to the Court was applicable with respect 
to any case in which a notice of disagreement was filed on or 
after the date of the enactment of the Veterans' Judicial 
Review Act.  Id.  Thus, the Board's October 1988 decision 
denying service connection for PTSD is final.  See also 
38 C.F.R. § 20.1100 (2008).     

On March 25, 1996, VA received a statement from the veteran 
asking to reopen his claim for service connection for PTSD.  
A February 2005 rating decision granted service connection 
for PTSD and assigned an effective date of March 25, 1996.  
The grant of benefits was not based in part on newly 
submitted service department records and 38 C.F.R. 
§ 3.156(c)(3) is not otherwise applicable.

There was no informal claim, formal claim, or written intent 
to file a claim for service connection for PTSD after the 
October 7, 1988 denial by the Board and prior to the March 
25, 1996 claim for service connection.  Instead, the evidence 
received during that time related to the veteran's claim for 
service connection for a low back disability.  The veteran 
has not identified any claim for service connection for PTSD 
submitted during the time period above.  Regardless of when 
the veteran filed his first claim for benefits, the claim 
resulting in the grant of service connection was not filed 
until March 25, 1996, and that is the proper effective date.  
See 38 C.F.R. § 3.400(q)(2).  

Simply put, there is no evidence showing VA received a claim, 
formal or informal, for service connection for PTSD after the 
October 7, 1988 denial of service connection by the Board and 
prior to the March 25, 1996 claim for service connection.  
Based upon the above reasons, the preponderance of the 
evidence is against the appeal for an effective date earlier 
than March 25, 1996 for the award of service connection for 
PTSD.  


ORDER

New and material evidence not having been received, the 
veteran's application to reopen the claim of entitlement to 
service connection for a low back disability is denied.

New and material evidence not having been received, the 
veteran's application to reopen the claim of entitlement to 
service connection for tinnitus is denied.

An effective date earlier than March 25, 1996, for the award 
of service connection for PTSD is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


